EXHIBIT 10.18

SUPPLEMENT dated as of November 21, 2011 (this “Supplement”), to the Pledge and
Security Agreement dated as of January 7, 2009 (as amended, supplemented or
otherwise modified from time to time, the “Security Agreement”), among USG
Corporation, a Delaware corporation (the “Borrower”), the Subsidiaries of USG
Corporation from time to time party thereto (each such Subsidiary and the
Borrower, a “Grantor” and, collectively, the “Grantors”) and JPMorgan Chase
Bank, N.A., in its capacity as administrative agent (the “Administrative Agent”)
for the lenders party to the Credit Agreement referred to below.

A. Reference is made to the Third Amended and Restated Credit Agreement dated as
of December 21, 2010 (as amended, supplemented or otherwise modified from time
to time, the “Credit Agreement”), among the Borrower, the Lenders from time to
time party thereto, the Administrative Agent and Bank of America, N.A. and Wells
Fargo Bank, N.A., as Co-Syndication Agents.

B. Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Credit Agreement or the Security
Agreement, as applicable.

C. The Grantors have entered into the Security Agreement in order to induce the
Lenders to make Loans. Section 8.14 of Security Agreement provides that certain
Subsidiaries must become Grantors under the Security Agreement by execution and
delivery of an instrument in the form of this Supplement. The undersigned such
Subsidiary (the “New Subsidiary”) is executing this Supplement in accordance
with the requirements of the Credit Agreement to become a Grantor under the
Security Agreement in order to induce the Lenders to make additional Loans and
as consideration for Loans previously made.

Accordingly, the Administrative Agent and the New Subsidiary agree as follows:

SECTION 1. In accordance with Section 8.14 of the Security Agreement, the New
Subsidiary by its signature below becomes a Grantor under the Security Agreement
with the same force and effect as if originally named therein as a Grantor and
the New Subsidiary hereby (a) agrees to all the terms and provisions of the
Security Agreement applicable to it as a Grantor thereunder and (b) represents
and warrants that the representations and warranties made by it as a Grantor
thereunder are true and correct on and as of the date hereof. In furtherance of
the foregoing, the New Subsidiary, as security for the payment and performance
in full of the Secured Obligations, does hereby create and grant to the
Administrative Agent, its successors and assigns, for the benefit of the Secured
Parties, their successors and assigns, a security interest in and Lien on all of



--------------------------------------------------------------------------------

the New Subsidiary’s right, title and interest in and to the Collateral of the
New Subsidiary. Each reference to a “Grantor” in the Security Agreement shall be
deemed to include the New Subsidiary. The Security Agreement is hereby
incorporated herein by reference.

SECTION 2. The New Subsidiary represents and warrants to the Administrative
Agent and the other Secured Parties that this Supplement has been duly
authorized, executed and delivered by it and constitutes its legal, valid and
binding obligation, enforceable against it in accordance with its terms.

SECTION 3. This Supplement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. This Supplement shall become effective when the Administrative Agent
shall have received a counterpart of this Supplement that bears the signature of
the New Subsidiary and the Administrative Agent has executed a counterpart
hereof. Delivery of an executed signature page to this Supplement by facsimile
or electronic transmission (including Adobe PDF file) shall be as effective as
delivery of a manually signed counterpart of this Supplement.

SECTION 4. The New Subsidiary hereby represents and warrants that (a) set forth
on Schedule I attached hereto is the true and correct legal name of the New
Subsidiary, its state of organization, the organizational number issued to it by
its state of organization, its federal employer identification number and the
location of its place of business (if it has only one) or its chief executive
office (if it has more than one place of business), the location of any other
place of business of such New Subsidiary and the location of any and all
Collateral of the New Subsidiary and (b) set forth on Schedule II attached
hereto is a complete list of all Collateral Deposit Accounts maintained by such
New Subsidiary, together with applicable identifying information for such
Collateral Deposit Accounts . The information set forth on such Schedule I shall
be deemed to supplement Exhibit A to the Security Agreement, effective as of the
date hereof. The information set forth on such Schedule II in respect of
Collateral Deposit Accounts shall be deemed to supplement Exhibit B to the
Security Agreement, effective as of the date hereof.

SECTION 5. Except as expressly supplemented hereby, the Security Agreement shall
remain in full force and effect.

SECTION 6. THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

SECTION 7. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF



--------------------------------------------------------------------------------

OR RELATING TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 7.

SECTION 8. In case any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein and in the Security Agreement shall not in any way be affected or
impaired thereby (it being understood that the invalidity of a particular
provision in a particular jurisdiction shall not in and of itself affect the
validity of such provision in any other jurisdiction). The parties hereto shall
endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

SECTION 9. All communications and notices hereunder shall be in writing and
given as provided in Section 9.01 of the Security Agreement.

SECTION 10. The New Subsidiary agrees to reimburse the Administrative Agent for
its reasonable out-of-pocket expenses in connection with this Supplement,
including the reasonable fees, other charges and disbursements of counsel for
the Administrative Agent.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Subsidiary and the Administrative Agent have duly
executed this Supplement to the Security Agreement as of the day and year first
above written.

 

USG INTERIORS, LLC,       by      

/s/ Karen L. Leets

  Name: Karen L. Leets   Title: Vice President and Treasurer

 

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent,

      by      

/s/ Peter S. Predun

  Name: Peter S. Predun   Title: Executive Director



--------------------------------------------------------------------------------

Schedule I to

Supplement to

the Pledge and Security

Agreement

INFORMATION OF USG INTERIORS, LLC

 

I. Name of Grantor: USG Interiors, LLC

 

II. State of Incorporation or Organization: Delaware

 

III. Type of Entity: Limited Liability Company

 

IV. Organizational Number assigned by State of Incorporation or Organization:
5065657

 

V. Federal Identification Number: 45-3811432

 

VI. Place of Business (if it has only one) or Chief Executive Office (if more
than one place of business):

 

    550 West Adams Street

    

    Chicago, IL 60661-3676

    

 

    

 

    

 

     Attention:  

Vice President and Treasurer

    

 

VII. Other Places of Business: None

 

VIII. Locations of Collateral:

 

  (a) Properties Owned by the Grantor: None

 

  (b) Properties Leased by the Grantor (Include Landlord’s Name): None



--------------------------------------------------------------------------------

Schedule I to

Supplement to

the Pledge and Security

Agreement

 

  (c) Public Warehouses or other Locations pursuant to Bailment or Consignment
Arrangements (include name of Warehouse Operator or other Bailee or Consignee):
None



--------------------------------------------------------------------------------

Schedule II to

Supplement to

the Pledge and Security

Agreement

COLLATERAL DEPOSIT ACCOUNTS

 

Name of Grantor

  

Name of Institution

   Location of
Institution    Account Number

None